Citation Nr: 0101537	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  97-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral defective 
hearing.

4.  Entitlement to service connection for bilateral otitis 
media.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder.

6.  Entitlement to an increased evaluation for scar residuals 
on the back due to staph infection of the skin, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and IB


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran has been certified by the National Personnel 
Records Center as having had active duty for training from 
October 31, 1959 to April 30, 1960 (in the U.S. Army), and 
active service from August 15, 1960 to June 15, 1962 (in the 
U.S. Navy).

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA ) Regional Office (RO) in Reno, Nevada.

The veteran and IB provided testimony at a personal hearing 
held before a Hearing Officer in Las Vegas, Nevada, in June 
1997, accompanied by his then representative, Veterans of 
Foreign Wars of the United States (VFW).  A transcript is of 
record.  

On his Substantive Appeal, a VA Form 9, dated in May 1997, 
the veteran checked that he wanted to provide testimony at a 
hearing at the RO.  On accompanying documents provided by his 
representative, it was explained that the veteran wanted the 
opportunity to provide testimony before a Member of the Board 
at the RO.  

In documentation of record from July 1999, it was clarified 
by the VFW on behalf of the veteran that the hearing held 
before the hearing officer in June 1997 had satisfied the 
veteran's desires in that regard.  A document dated in May 
2000 is now of record from the veteran's current 
representative confirming that he does not wish a further 
Board hearing.

At or about the time the hearing was conducted, the original 
claims folder was misplaced, and a rebuilt file was 
instituted.  Thereafter, there was some confusion including 
with regard to the current issues.  Some of these questions 
were the result of the lack of a fully documented file.  [For 
instance, it had been accurately noted by the veteran that 
his claim regarding PTSD had been first denied in 1990; 
however, the RO has addressed the current adjudication 
thereof as a "Reconsideration," but has not handled it on the 
basis of new and material evidence to reopen a claim.]

As noted in the prior Board remand, at the personal hearing 
and in other documents to include an SSOC, there was some 
confusion as to whether otitis media was claimed as being in 
the right ear, the left ear, or both.  

Also in the prior Board remand, it was noted that at the 
personal hearing, the veteran indicated that he was therewith 
filing a notice of disagreement (NOD) with action taken to 
deny his claim for service connection for a back disorder.  
An SOC as to the claimed low back disorder was issued in June 
1999.  Subsequently, there was notification by the veteran's 
attorney in her lengthy argument of May 2000 (on p. 2) that 
the low back issue had always been and continues to be part 
of the current appeal, and in order to make sure that this 
was actually hereinafter covered, she was attaching a special 
VA Form 9 on that issue.  Therefore, the Board will consider 
the July 1999 VA Form 646 which referred to the back disorder 
to be a timely filed appeal, satisfying the requirements for 
a formal appeal, and the issue, recharacterizad as whether 
new and material evidence has been submitted to reopen the 
claim, is now part thereof.

Additionally, subsequent RO adjudication also dealt with the 
issue of service connection for a cervical spine disorder.  
Because no NOD with that decision is in the file now before 
the Board, the issue has not been certified to the Board for 
appellate review, and it appears that it has not been 
perfected for appeal.  

Pursuant to 38 C.F.R. §§ 20.1304(a), (b) (1999), and with 
approval of the Vice Chairman of the Board, the veteran had 
in the meantime perfected a change in his representation in 
late 1999 and early 2000, and he is now represented by a 
private attorney.

On April 26, 2000, the Board was notified by the RO that the 
original claims file has been located.  Accordingly, on May 
31, 2000, the case was remanded by the Board (on then 
described issues ##1 (as then characterized), 2, 3, 4, and 6 
on the front cover) for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The original claims file being held 
at the RO must be integrated with the 
rebuilt file which was sent to the Board.

3.  The RO should then fully readjudicate 
all issues based on the entire evidence 
of record, clarifying each issue and the 
bases for the review. The RO should 
assist the veteran with the development 
of the evidence in the well-grounded 
issues as required.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, the RO should 
implement corrective procedures and 
readjudicate the issues.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

If the benefits requested on appeal were not granted, then 
the RO was to issue an SSOC after which the case was to be 
returned to the Board.

From the documentation now before the Board, it appears that 
on receiving the case at the RO, the claims folders were 
integrated pursuant to #2 above.  

In May 2000, the veteran's current representative argued that 
the otitis media issue relates to both ears; and additional 
evidence was submitted in association with that lengthy 
written argument, including clinical reports relating to 
current skin condition and a service comrade's documentation 
concerning combat experiences.  A written waiver of initial 
RO consideration of such evidence was included in the 
representative's statement.

On June 13, 2000, the veteran's current representative 
indicated that there was no additional evidence to be 
submitted on the issues shown on the front page of this 
decision.  The case was then returned to and received by the 
Board in early August 2000 absent the RO's having fulfilled 
any of the remaining provisions of ## 3 and 4 above, to 
include consideration of the nature of some of the claims 
(i.e. wherein there were prior final decisions and thus the 
issue was new and material to reopen; whether an infection 
involved one or the other or both ears); and an SSOC not 
having been prepared.  

In the Board's characterizing issue #1 as shown herein, and 
more specifically, in the Board's handling that issue as will 
be further discussed below, the veteran has inured no 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
fact, in accordance with Barnett v. Brown, 8 Vet. App. 1 
(1995), the Board would have been obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.   


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued a rating decision in November 1990.  

2.  Evidence submitted since the final November 1990 rating 
decision bears directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1990 rating decision 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the November 1990 
rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported in 
pertinent part below.

Service records showed no specific service in Laos or 
Cambodia including secret combat missions, and periodic 
entries in service medical records note that the veteran had 
experienced some nervousness.

Also of record was a clinical record noting VA 
hospitalization in October 1990 at which time the veteran was 
diagnosed as having bipolar disorder and PTSD.

Evidence submitted since the final 1990 RO decision includes:

An extensive discussion provided by the veteran on a VA Form 
21-4138 in 1995, on several additional documents thereafter, 
and during his hearing on appeal relates to his service 
experiences and stressors.

Also submitted was a report of hospitalization at Nellis 
Federal Hospital in 1995 for major depression, alcohol and 
drug abuse and PTSD.  VA and other outpatient reports, 
including from the Las Vegas Vets Center, beginning in 1990, 
referred to care for variously diagnosed psychiatric 
problems, including PTSD, bipolar disorder, polysubstance 
dependence and personality disorder.  The RO had also 
requested medical records from 1979 to 1981 from several 
sources.

Also received were reports of service ratings and related 
materials including documents from the veteran's service on 
the USS PAUL REVERE.

A statement was received dated in April 1997 and another 
dated in November 1998 from a VA physician to the effect that 
the veteran had been seen for PTSD.  Another statement from 
the same VA physician, dated in March 1999 was to the effect 
that the veteran had been followed at various VA facilities 
for several years with a history of significant anxiety since 
service.  He was noted to have been described as being "very 
anxious" while in the Navy.  The physician stated that 

(t)his may have been the first sign of 
PTSD.  He describes hx of combat 
experiences in Laos. He also has a hx of 
Bipolar Disorder and alcohol-cocaine 
abuse.  He has been clean and sober for 
several months.  He has frequent 
nightmares and flashbacks of combat 
experiences.  He had been completely 
disabled due to his psychiatric 
conditions (PTSD and Bipolar Do).

Also submitted was an affidavit from RIW, dated in February 
2000, relating to shared experiences while they were in 
service including on the USS PAUL REVERE, and missions in 
Laos.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  New evidence is considered to be 
material where the evidence provides a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its decision.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Service connection of PTSD requires (under § 3.304(f)) that 
there be credible supporting evidence that the claimed in-
service stressors actually occurred; however, the evidence 
necessary varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 100 (1993); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Collete v. Brown, 82 F.3d 389 (Fed.Cir.1996); Hayes v. Brown, 
5 Vet. App. 60 (1993); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
PTSD.

The RO denied entitlement to service connection for PTSD in 
1990.  The pertinent evidence which has been added to the 
record since 1990 consists of a substantial quantity of 
medical documentation from private and VA physicians relating 
to ongoing care for psychiatric problems including PTSD; 
clarification by the veteran as to his service, with 
collateral affidavit evidence from official records and a 
corroborating statement from a service comrade supporting his 
contentions as to stressors; and recurrent diagnosis of PTSD 
which at least one VA physician has suggested may well be due 
to service.  

While a small part of this is somewhat cumulative or 
repetitive in nature, most of it provides the first critical 
analysis of the veteran's current psychiatric disorder and 
possible etiology and service relationship.  This evidence 
contains competent medical opinion suggesting that the 
veteran's PTSD may in fact be of service origin.  This 
particular competent medical evidence was not of record prior 
to the 1990 rating decision wherein the RO denied entitlement 
to service connection for PTSD.  The Board finds that the 
above evidence is significant and must be considered in order 
to fairly decide the merits of the claim.  Thus, new and 
material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
PTSD.


ORDER

The veteran having submitted new and material evidence, the 
claim of entitlement to service connection for PTSD is 
reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

In this case, although there is a current diagnosis of PTSD, 
and a suggestion that it may well be due to service, this has 
not been medically verified through appropriate means.  
Moreover, there has never been a thorough investigation of 
the stressors involved, nor other clarification and 
verification as may be possible through various available 
channels.  The veteran is entitled to have this accomplished 
prior to a final adjudication of his claim.  Moreover, there 
must be conclusions reached, and verified, on the issues of 
combat or non-combat status.  

With regard to the back, the RO denied entitlement to service 
connection for a back disorder in a May 1983 rating decision.  
The veteran was notified of that decision but did not file a 
timely appeal of it.  In November 1990 the RO determined that 
new and material evidence to reopen the claim of service 
connection for a back disorder had not been submitted, and 
the claim was again denied.  Notice of the denial was sent to 
the veteran in December 1990, and he did not submit any 
notice of disagreemtent with that decision within one year of 
notification thereof.  The issue therefore is whether new and 
material evidence has been received to reopen the claim of 
servoce connection for a back disorder.  As to that issue, 
the Board concludes that there may be prejudice to the 
veteran if the Board proceeds to a decision where the RO has 
not made any determination as to that issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, remand is in 
order.

With regard to the claims for service connection for 
defective hearing, tinnitus and otitis media, the Board 
concludes that under the Veterans Claims Assistance Act of 
2000, further examination and medical opinion is advisable to 
fairly decide the claims.  There are no postservice 
audiometry test results in the record, and the record shows 
that the veteran was treated for otitis in service and that 
he has been treated by the VA for otitis in 1996 and 1997. 

The Board further notes that at his hearing the veteran 
indicated that he had a pending claim for Social Security 
Administration (SSA) disability benefits.  It is unclear 
whether or not he is now receiving SSA benefits.

Therefore, and in accordance with the prior Board remand, the 
requirements of which were never effectuated, the case must 
be remanded for further development of all other issues 
previously before it and that which has been recently added 
to those before the Board.  In those instances, it is noted 
that some evidence of record has never been addressed by the 
RO; and for this and other reasons (and cited in the prior 
remand), additional development and adjudication is required. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  The RO should provide 
the veteran with an opportunity to 
provide the names and addresses of any 
providers (VA or private) that treated 
him for his psychiatric or other claimed 
problems since service.  If any further 
information is provided, the RO should 
take the necessary follow- up action.

2.  The RO should attempt to obtain and 
associate with the claims folder, copies 
of any decision by the Social Security 
Administration, awarding or denying the 
veteran disability benefits, including 
medical records relied upon in the 
determination(s).

3.  With regard to his claim for service 
connection for PTSD, the veteran should 
be notified of the need for credible 
supporting evidence of the occurrence of 
specific alleged stressors, other than 
the veteran's own testimony.  

To this end, the RO should request that 
[in addition to those documents now of 
record], the veteran provide additional 
details concerning the "who, what, where 
and when" for each of the stressors he 
has claimed occurred.  He should provide 
the names and units of personnel who were 
involved in such incidents.  He should 
provide details to identify the unit(s) 
to which he was assigned at the time of 
each of the claimed stressors.  He should 
describe each incident in as much detail 
as possible, including the date and place 
of each incident.  The veteran should be 
advised that such information is 
necessary to obtain supportive evidence 
of the stressful events.

4.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors. This summary together 
with a copy of the DD 214, and all 
associated documents including the 
personnel records, should be sent to the 
USASCRUR, 7798 Cissna Road, Suite 101 
Springfield, Virginia 22150-3197.  

That agency should be asked to provide 
any information that might corroborate 
the veteran's alleged stressors; and as 
necessary, to submit the inquiry to any 
other agencies or to advise the RO of any 
other sources or agencies which may have 
pertinent information relating thereto, 
given the special circumstances of the 
alleged combat and stressor experiences 
including in Laos, Cambodia, or nearby 
Vietnam, etc.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to any stressors 
in service, and if so, what was the 
nature of the stressors.

6.  If the RO determines that the veteran 
was exposed to stressors in service, the 
RO should then arrange for the veteran to 
be accorded another VA psychiatric 
examination.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  

The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should review 
the previous and current psychiatric 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status and provide diagnoses of all 
current psychiatric disorders.  The 
examiner should review the service 
medical records which reflect notations 
of nervousness and the various post-
service records showing multiple 
psychiatric diagnoses.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
RO and found to be sufficient to produce 
PTSD by the examiner. 

The report of examination should include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.

7.  The RO should schedule the veteran 
for ear, nose and throat and audiometry 
examinations to determine if he has 
current hearing loss disability as 
defined by 38 C.F.R. § 3.385, if he 
currently has tinnitus, and if he 
currently has chronic otitis.  If he has 
hearing loss disability or tinnitus, the 
examiner(s) is to express an opinion as 
to whether such hearing loss and/or 
tinnitus is as likely as not related to 
the veteran's service or to claimed 
exposure to noise in service.  Further if 
there is current chronic otitis, the 
examiner should express an opinion as to 
the relationship, if any, between current 
otitis and otitis shown in service in 
1961.  The entire claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  

8.  The veteran should be scheduled for a 
dermatology examination to include 
unretouched color photos of the impacted 
areas.  The entire claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should indicate whether any of the scars 
are objectively tender and painful or 
whether or not they are poorly nourished 
with repeated ulceration.  The examiner 
should also, after reviewing the record, 
including service medical records, 
express an opinion as to whether or not 
any dermatological findings involving the 
veteran's face are part and parcel of or 
related to the service-connected scars of 
the back.

9.  The RO should then fully review all 
issues shown on the front page of this 
decision, including the reopened claim 
for PTSD.  If additional examinations or 
other development is required, this 
should be undertaken.  The RO should also 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  If not, the RO 
should implement corrective procedures.  

10.  Thereafter, the RO should 
readjudicate all the appellate issues 
shown on the front page of this decision, 
to include readjudicating the claim of 
entitlement to service connection for 
PTSD including consideration of the 
recently amended 38 C.F.R. § 3.304(f).  
Stegall v. West, 11 Vet. App. 268 (1998).  

If any benefit sought remains denied, the veteran and his 
attorney should be issued a SSOC which includes all 
appropriate laws and all pertinent regulations and adequate 
reasons and bases for the RO's decisions.. 

The veteran and his attorney, thereafter, should be afforded 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



